Opinion issued July 22, 2014




                                      In The

                               Court of Appeals
                                     For The

                          First District of Texas
                             ————————————
                   NOS. 01-13-00537-CR & 01-13-00538-CR
                            ———————————
                  JOSE FRANCISCO SAMAYOA, Appellant
                                        V.
                       THE STATE OF TEXAS, Appellee


                   On Appeal from the 262nd District Court
                            Harris County, Texas
                   Trial Court Case Nos. 1378265, 1378267


                          MEMORANDUM OPINION

      Appellant Jose Francisco Samayoa was convicted by a jury of two counts of

aggravated sexual assault of a disabled individual. See TEX. PENAL CODE ANN.

§ 22.021(a)(2)(C) (West 2011). The jury assessed punishment at 50 years in prison.

In this appeal, Samayoa argues that the evidence was legally insufficient to support
his conviction because there was no evidence that he knew the complainant was

incapable, by reason of mental disease or defect, of appreciating the nature of the

act or resisting it. See id. §§ 22.021(c), 22.011(b)(4). We affirm the judgment of

the trial court.

                                      Background

       Appellant Jose Francisco Samayoa married a woman named Lucy in 2008.

The complainant in this case is Lucy’s daughter, who at the time of the marriage

was an adult in her early twenties.

       Lucy had adopted the complainant when she was a young child. The

complainant had been removed from the custody of her biological parents, who

were related to Lucy, because both suffered from paranoid schizophrenia. When

the complainant entered her adoptive mother’s household at age seven, she

suffered from several developmental impairments. She was unable to speak, groom

herself, eat with a fork and knife, or dress herself. She did not speak her first words

until the age of 10.

       The complainant attended school as a special education student, where she

received therapy and life skills training. At the age of 18, a probate court found her

to be “totally incapacitated without the authority to exercise any rights or powers

for herself,” and it appointed Lucy as her guardian.




                                          2
      The complainant has been diagnosed with an unspecified communication

disorder, autism, pervasive development disorder, and moderate to high mental

retardation. The evidence at trial showed that she interacts politely with others, and

she can perform simple tasks such as making a sandwich, putting on her clothes,

and grooming herself. However, she cannot live independently, as she cannot do

other essential tasks without supervision, such as using a stove or oven, seeking aid

in a medical emergency, navigating a city bus system, or shopping for groceries.

Accordingly, because of her disability, as a young adult the complainant lived with

her mother Lucy.

      Samayoa married Lucy and began residing with her family shortly after the

complainant finished high school at age 22. Lucy testified that Samayoa observed

her helping the complainant with simple tasks that she could not perform on her

own, such as cooking on the stove, and that they discussed her disability.

      Lucy had a cleaning business, with which Samayoa and the complainant

sometimes assisted. Often, Samayoa and the complainant were alone together to

clean an office building. On many such occasions, Samayoa would have sex with

the complainant. He also had intercourse with her at home. The sexual encounters

at the work sites and at home began when the complainant was 23 years old, and

they continued over a period of several years.




                                          3
      In April 2012, Lucy went to a conference out of town and left the

complainant at a relative’s home. Samayoa later picked up the complainant and

had intercourse with her. The next day, the complainant sent Lucy a text message,

informing her that she had been having sex with Samayoa. Lucy then immediately

arranged for the complainant to be taken to a police station.

      An investigation ensued and Samayoa was indicted by a grand jury for

aggravated sexual assault. At trial he admitted to having intercourse with the

complainant. Lucy testified about the complainant’s disabilities and Samayoa’s

history with the family. In closing argument, defense counsel argued that the

complainant did not satisfy the relevant legal definition of a “disabled” person and

that Samayoa did not know that she was incapable of consent. The jury found

Samayoa guilty and sentenced him to 50 years in prison. He timely filed notice of

appeal.

                                       Analysis

      In one appellate issue, Samayoa argues that the evidence was legally

insufficient to support his conviction because there was no evidence that at the

times he had sex with the complainant, he knew that as a result of mental disease

or defect she was incapable of appraising the nature of the act or resisting it.

      “In determining whether the evidence is legally sufficient to support a

conviction, a reviewing court must consider all of the evidence in the light most


                                           4
favorable to the verdict and determine whether, based on that evidence and

reasonable inferences therefrom, a rational fact finder could have found the

essential elements of the crime beyond a reasonable doubt.” Gear v. State, 340
S.W.3d 743, 746 (Tex. Crim. App. 2011) (citing Jackson v. Virginia, 443 U.S. 307,

318–19, 99 S. Ct. 2781, 2788–89 (1979)). “Each fact need not point directly and

independently to the guilt of the appellant, as long as the cumulative force of all

the incriminating circumstances is sufficient to support the conviction.” Hooper v.

State, 214 S.W.3d 9, 13 (Tex. Crim. App. 2007). “Circumstantial evidence is as

probative as direct evidence in establishing the guilt of an actor, and circumstantial

evidence alone can be sufficient to establish guilt.” Id. When reviewing the

evidence, an appellate court must defer to the jury’s determinations of credibility

and the weight appropriate to different pieces of evidence. See Williams v. State,

235 S.W.3d 742, 750 (Tex. Crim. App. 2007).

      Except for offenses involving a child, in order for a person to be guilty of

aggravated sexual assault, the sexual contact must have occurred without the

consent of the complainant. See TEX. PENAL CODE ANN. §§ 22.011(a), 22.021. If a

person knows “that as a result of mental disease or defect the other person is at the

time of the sexual assault incapable either of appraising the nature of the act or of

resisting it,” then the sexual contact is deemed to occur “without the consent of the

other person.” Id. § 22.011(b)(4).


                                          5
      Considering the appellate record in this case, we do not agree that the

evidence was legally insufficient to establish that Samayoa knew that the

complainant, by reason of mental disease or defect, was incapable of appraising the

nature of the act or of resisting it. Lucy testified that she spoke with Samayoa

about the complainant’s condition. There was also ample circumstantial evidence

from which the jury could have inferred that Samayoa harbored the necessary

mens rea. Proof of a defendant’s state of mind “almost invariably depends on

circumstantial evidence.” Tottenham v. State, 285 S.W.3d 19, 28 (Tex. App.—

Houston [1st Dist.] 2009, pet. ref’d).

      It was undisputed that Samayoa lived in the same household with the

complainant for a number of years and that they worked together in Lucy’s

cleaning business, and this factor supported the jury’s conclusion he was aware of

her characteristics that satisfied the statutory standard for a “disabled individual.”

See Smith v. State, 555 S.W.2d 747, 749 (Tex. Crim. App. 1977) (upholding jury’s

verdict when appellant worked as maintenance man in home of cognitively

impaired sexual assault complainant and had interacted with her in the past);

Sanchez v. State, 479 S.W.2d 933, 941 (Tex. Crim. App. 1972) (finding evidence

sufficient to show that appellant was aware of victim’s limited mental capacity

when appellant knew complainant and her family, had lived in the same

community for some time, and complainant was known in the community to be


                                          6
mentally impaired); cf. Harris v. State, 474 S.W.2d 706, 708 (Tex. Crim. App.

1972) (holding evidence insufficient to find that appellant knew complainant

lacked sufficient mental capacity when he had just met her and “she could appear

normal for a time” to person of limited education). There was ample testimony as

to the manifestations of the complainant’s disability in her daily life, for instance,

that she cannot use a stove, shop for groceries, navigate public transportation, or

remain at home alone for extended periods. See Sanchez, 479 S.W.2d at 941

(testimony of witnesses as to appearance of disabled complainant supported jury’s

verdict); Martinez v. State, 634 S.W.2d 929, 935 (Tex. App.—San Antonio 1982,

pet. ref’d) (in view of the evidence amply demonstrating the complainant’s

“manifestly obvious mental retardation,” finding that the jury was entitled to

believe the appellant knew that the complainant “was so mentally defective as to

be unable to appraise the act of intercourse or to resist it”). Finally, Lucy

specifically affirmed in her testimony that Samayoa was aware of the

complainant’s need for others to provide transportation for her, her inability to

shop for groceries, and her inability to cook for herself with a stove or oven.

      Moreover, the complainant also testified in this case, and the jury was able

to observe her demeanor firsthand. This, combined with the evidence of her

extensive interactions with Samayoa, further supported the conclusion that he was

aware of her disability in the relevant, statutory sense. See Sanchez, 479 S.W.2d at


                                          7
941 (holding that jury’s observation of complainant in court supported its

determination that appellant knew complainant lacked the mental capacity to

consent); Martinez, 634 S.W.2d at 935 (explaining that convicting jury “was

favored with firsthand observation” of the complainant on the witness stand “as

she struggled to relate her version of the events”). Her statements revealed her

cognitive and developmental limitations. For instance, when asked to define the

word “true,” she said, “Truth is that what Jose done wrong.” When asked if she

knew the meaning of the word “lie,” she said, “Yes, a lie means that nothing

happened.”

      In describing the acts of intercourse with Samayoa, the complainant often

did not use the correct terms for genitalia, instead referring to the male organ as

“peanut” and the female organ as “vaginis.” Her testimony in other respects was

likewise simple and childlike. For example, she described the sexual act as

Samayoa “shaking” her. When she was asked why Samayoa used a condom, her

answer showed no understanding of its prophylactic purpose. 5 RR 296. She

testified that she tried to stop the encounters by pushing him off of her but that it

“didn’t work,” that she asked him to stop but that “he wouldn’t listen,” and that she

“prayed a lot for help” but “it didn’t work, either.”




                                           8
      From the body of evidence contained in the record, we hold that a rational

factfinder could find beyond a reasonable doubt that Samayoa knew the

complainant was unable to appreciate the nature of or resist the acts of intercourse,

by reason of her mental disease or defect. See Gear, 340 S.W.3d at 746.

Accordingly, Samayoa’s sole issue is overruled.

                                    Conclusion

      We affirm the judgment of the trial court.




                                               Michael Massengale
                                               Justice

Panel consists of Justices Jennings, Bland, and Massengale.

Do not publish. TEX. R. APP. P. 47.2(b).




                                           9